
	
		II
		112th CONGRESS
		1st Session
		S. 1597
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2011
			Mr. Brown of Ohio (for
			 himself, Mr. Durbin,
			 Mr. Merkley, Mr. Sanders, Mr.
			 Franken, Mrs. Gillibrand,
			 Mr. Whitehouse, and
			 Mr. Akaka) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To provide assistance for the modernization, renovation,
		  and repair of elementary school and secondary school buildings in public school
		  districts and community colleges across the United States in order to support
		  the achievement of improved educational outcomes in those schools, and for
		  other purposes.
	
	
		1.Short title; Table of
			 Contents
			(a)Short
			 TitleThis Act may be cited as the Fix America's Schools Today Act of
			 2011.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; Table of Contents.
					TITLE I—Elementary and Secondary Schools
					Sec. 101. Purpose.
					Sec. 102. Authorization of appropriations.
					Sec. 103. Allocation of funds.
					Sec. 104. State use of funds.
					Sec. 105. State and local applications.
					Sec. 106. Use of funds.
					Sec. 107. Additional provisions.
					TITLE II—Community College Modernization
					Sec. 201. Federal assistance for community college
				modernization.
					TITLE III—General Provisions
					Sec. 301. Definitions.
					Sec. 302. Buy American.
					Sec. 303. Compliance with Davis-Bacon Act.
					Sec. 304. Reports.
				
			IElementary and
			 secondary schools
			101.PurposeThe purpose of this title is to provide
			 assistance for the modernization, renovation, and repair of elementary school
			 and secondary school buildings for schools that are served by local educational
			 agencies across the United States, in order to support the achievement of
			 improved educational outcomes in such schools.
			102.Authorization
			 of appropriations; Appropriation of FundsThere are authorized to be appropriated, and
			 there are appropriated, $25,000,000,000 to carry out this title, which shall be
			 available for obligation by the Secretary until September 30, 2012.
			103.Allocation of
			 funds
				(a)ReservationsFrom
			 the amount made available to carry out this title, the Secretary shall
			 reserve—
					(1)one-half of 1
			 percent for the Secretary of the Interior to carry out modernization,
			 renovation, and repair activities described in section 106 in schools operated
			 or funded by the Bureau of Indian Education;
					(2)one-half of 1
			 percent to make grants to the outlying areas for modernization, renovation, and
			 repair activities described in section 106; and
					(3)such funds as the
			 Secretary determines are needed—
						(A)to conduct a
			 survey, through the National Center for Education Statistics, of the school
			 construction, modernization, renovation, and repair needs of the public schools
			 of the United States; and
						(B)to encourage the
			 States to coordinate and share information about school facilities standards
			 and best practices.
						(b)State
			 allocationFrom the amount made available to carry out this
			 title, and not reserved under subsection (a), the Secretary shall allocate
			 funds among the States in proportion to their respective allocations under part
			 A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311 et seq.) for fiscal year 2011, except that—
					(1)the Secretary
			 shall allocate 40 percent of such funds to the 100 local educational agencies
			 with the largest numbers of children ages 5 to 17 living in poverty, as
			 determined using the most recent data available from the Department of Commerce
			 that are satisfactory to the Secretary, in proportion to such local educational
			 agencies' respective allocations under part A of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for fiscal year 2011;
			 and
					(2)the allocation to
			 any State shall be reduced by the aggregate amount of the allocations under
			 paragraph (1) to local educational agencies in such State.
					(c)Remaining
			 allocation
					(1)In
			 GeneralIf a State does not apply for its allocation under
			 subsection (b), applies for less than the full allocation for which it is
			 eligible, or does not use the allocation in a timely manner, the Secretary
			 may—
						(A)reallocate all or
			 a portion of the allocation to the other States in accordance with subsection
			 (b); or
						(B)use all or a
			 portion of the allocation to make direct allocations to local educational
			 agencies within the State based on their respective allocations under part A of
			 title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311
			 et seq.) for fiscal year 2011 or such other method as the Secretary may
			 determine.
						(2)Reallocation of
			 Local Educational Agency FundsIf a local educational agency does
			 not apply for its allocation under subsection (b)(1), applies for less than the
			 full allocation for which it is eligible, or does not use the allocation in a
			 timely manner, the Secretary may reallocate all or a portion of such local
			 educational agency's allocation to the State in which such agency is
			 located.
					104.State use of
			 funds
				(a)ReservationEach
			 State that receives a grant under this title may reserve not more than 1
			 percent of the State's allocation under section 103(b) for the purpose of
			 administering the grant.
				(b)Funds to local
			 educational agencies
					(1)Formula
			 subgrantsFrom the grant funds that are not reserved under
			 subsection (a), a State shall allocate not less than 50 percent to local
			 educational agencies, including charter schools that are local educational
			 agencies, that did not receive funds under section 103(b)(1) from the
			 Secretary, in accordance with their respective allocations under part A of
			 title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311
			 et seq.) for fiscal year 2011, except that no such local educational agency
			 shall receive less than $10,000.
					(2)Additional
			 subgrantsThe State shall use any funds remaining, after
			 reserving funds under subsection (a) and allocating funds under paragraph (1),
			 for subgrants to local educational agencies that did not receive funds under
			 section 103(b)(1), including charter schools that are local educational
			 agencies, to support modernization, renovation, and repair projects that the
			 State determines, using objective criteria, are most needed in the State, with
			 priority given to projects in rural local educational agencies.
					(c)Remaining
			 fundsIf a local educational agency does not apply for an
			 allocation under subsection (b)(1), applies for less than its full allocation,
			 or fails to use the allocation in a timely manner, the State may reallocate any
			 unused portion to other local educational agencies in accordance with
			 subsection (b).
				105.State and
			 local applications
				(a)State
			 applicationA State that desires to receive a grant under this
			 title shall submit an application to the Secretary at such time, in such
			 manner, and containing such information and assurances as the Secretary may
			 require, which shall include—
					(1)an identification
			 of the State agency or entity that will administer the program;
					(2)a description of
			 the State's process for determining how the grant funds will be distributed and
			 administered, including—
						(A)how the State
			 will determine the criteria and priorities in making subgrants under section
			 104(b)(2);
						(B)any additional
			 criteria the State will use in determining which projects the State will fund
			 under such section;
						(C)a description of
			 how the State will consider—
							(i)the
			 needs of local educational agencies for assistance under this title;
							(ii)the impact of
			 potential projects on job creation in the State;
							(iii)the fiscal
			 capacity of local educational agencies applying for assistance;
							(iv)the percentage
			 of children in such local educational agencies who are from low-income
			 families; and
							(v)the
			 potential for leveraging assistance provided by the grant program through
			 matching or other financing mechanisms;
							(D)a description of
			 how the State will ensure that the local educational agencies receiving
			 subgrants under this title meet the requirements of this title;
						(E)a description of
			 how the State will ensure that the State and the local educational agencies in
			 the State meet the deadlines established in section 107;
						(F)a description of
			 how the State will give priority to the use of green practices that are
			 certified, verified, or consistent with any applicable provisions of—
							(i)the
			 LEED Green Building Rating System;
							(ii)Energy
			 Star;
							(iii)the CHPS
			 Criteria;
							(iv)Green Globes;
			 or
							(v)an
			 equivalent program adopted by the State or another jurisdiction with authority
			 over the local educational agency; and
							(G)a description of
			 the steps that the State will take to ensure that local educational agencies
			 receiving subgrants will adequately maintain any facilities that are
			 modernized, renovated, or repaired with subgrant funds under this title.
						(b)Local
			 applicationA local educational agency that is eligible to
			 receive a grant under section 103(b)(1) and desires to receive such grant shall
			 submit an application to the Secretary at such time, in such manner, and
			 containing such information and assurances as the Secretary may require, which
			 shall include—
					(1)a description of
			 how the local educational agency will meet the deadlines and requirements of
			 this title; and
					(2)a description of
			 the steps that the local educational agency will take to adequately maintain
			 any facilities that are modernized, renovated, or repaired with funds under
			 this title.
					106.Use of
			 funds
				(a)In
			 generalA local educational agency that receives funds under this
			 title shall use such funds only for one or both of the following modernization,
			 renovation, and repair activities in facilities that are used for elementary or
			 secondary education or for early learning programs:
					(1)Direct payments
			 for school modernization, renovation, and repair.
					(2)Payment of
			 interest on bonds or payments for other financing instruments that are newly
			 issued for the purpose of financing school modernization, renovation, and
			 repair.
					(b)Supplement, not
			 supplantFunds made available under this title shall be used to
			 supplement, and not supplant, other Federal, State, and local funds that would
			 otherwise be expended to modernize, renovate, or repair eligible school
			 facilities.
				(c)ProhibitionFunds
			 awarded to local educational agencies under this title shall not be used
			 for—
					(1)new
			 construction;
					(2)routine
			 janitorial costs; or
					(3)modernization,
			 renovation, and repair of stadiums or other facilities primarily used for
			 athletic contests or exhibitions or other events for which admission is charged
			 to the general public.
					107.Additional
			 provisions
				(a)Funds available
			 for obligation for two yearsFunds appropriated under section 102
			 shall be available for obligation by local educational agencies receiving
			 grants from the Secretary under section 103(b)(1), by States reserving funds
			 under section 104(a), and by local educational agencies receiving subgrants
			 under section 104(b)(1) only during the period that ends 24 months after the
			 date of enactment of this Act.
				(b)Funds available
			 for obligation for three yearsFunds appropriated under section
			 102 shall be available for obligation by local educational agencies receiving
			 subgrants under section 104(b)(2) only during the period that ends 36 months
			 after the date of enactment of this Act.
				(c)Labor
			 standardsSection 439 of the General Education Provisions Act (20
			 U.S.C. 1232b) shall apply to funds available under this title.
				(d)Not considered
			 local educational agenciesFor purposes of section 103(b)(1),
			 Hawaii, the District of Columbia, and the Commonwealth of Puerto Rico are not
			 local educational agencies.
				108.Reports
				(a)Direct Grants
			 to LEAsEach local educational agency that receives a grant under
			 section 103(b)(1) shall, not later than September 30, 2012, and annually
			 thereafter for each fiscal year in which the local educational agency expends
			 funds received under such section, submit to the Secretary a report that
			 includes—
					(1)a description of
			 the projects for which the grant was, or will be, used; and
					(2)the number of
			 jobs created by the projects funded under such section.
					(b)Subrants to
			 LEAs through the StateEach
			 local educational agency that receives a subgrant from a State under paragraph
			 (1) or (2) of section 104(b) shall, not later than September 30, 2012, and
			 annually thereafter for each fiscal year in which the local educational agency
			 expends funds received under such section, submit to the State a report that
			 includes—
					(1)a description of the projects for which the
			 subgrant was, or will be, used; and
					(2)the number of
			 jobs created by the projects funded under such section.
					(c)State report to
			 the SecretaryEach State that receives a report described under
			 subsection (b) shall submit a report to the Secretary containing the
			 information in each report that such State receives in accordance with
			 subsection (b).
				IICommunity
			 College Modernization
			201.Federal
			 assistance for community college modernization
				(a)In
			 general
					(1)Grant
			 programFrom the amount made available under subsection (g), the
			 Secretary shall award grants to States to modernize, renovate, or repair
			 existing facilities at community colleges.
					(2)Allocation
						(A)ReservationsFrom
			 the amount made available to carry out this title for a fiscal year, the
			 Secretary shall reserve—
							(i)not
			 more than 0.25 percent for grants to institutions that are eligible to receive
			 a grant under section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c)
			 to provide for modernization, renovation, and repair activities described in
			 this title; and
							(ii)not more than
			 0.25 percent for grants to the outlying areas to provide for modernization,
			 renovation, and repair activities described in this title.
							(B)Allocation
							(i)In
			 GeneralExcept as provided in clause (ii), from the funds made
			 available to carry out this title for a fiscal year, and not reserved under
			 subparagraph (A), the Secretary shall allocate to each State that has an
			 application approved by the Secretary an amount that bears the same relation to
			 such funds as the total number of students in such State who are enrolled in
			 institutions described in section 301(2)(A) plus the number of students who are
			 estimated to be enrolled in and pursuing a degree or certificate that is not a
			 baccalaureate, master’s, professional, or other advanced degree at institutions
			 described in section 301(2)(B), based on the proportion of degrees or
			 certificates awarded by such institutions that are not baccalaureate, master’s,
			 professional, or other advanced degrees, as reported to the Integrated
			 Postsecondary Data System bears to the estimated total number of such students
			 in all States.
							(ii)Minimum
			 allocationNo State shall receive an allocation under clause (i)
			 for a fiscal year that is less than $2,500,000.
							(C)ReallocationAmounts
			 not allocated under this section to a State because the State either did not
			 submit an application under subsection (b), the State submitted an application
			 that the Secretary determined did not meet the requirements of such subsection,
			 or the State cannot demonstrate to the Secretary a sufficient demand for
			 projects to warrant the full allocation of the funds, shall be proportionately
			 reallocated under this paragraph to the other States that have a demonstrated
			 need for, and are receiving, allocations under this section.
						(D)State
			 administrationA State that receives a grant under this section
			 may use not more than 1 percent of such grant for administration costs.
						(3)Supplement, not
			 supplantFunds made available under this section shall be used to
			 supplement, and not supplant, other Federal, State, and local funds that would
			 otherwise be expended to modernize, renovate, or repair existing community
			 college facilities.
					(b)ApplicationA
			 State that desires to receive a grant under this section shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information and assurances as the Secretary may require. Such application shall
			 include a description of—
					(1)how the funds
			 provided under this section will improve—
						(A)instruction at
			 community colleges in the State, including how faculty and staff will be
			 consulted regarding uses of funds for projects that will improve instruction at
			 community colleges in the State; and
						(B)the ability of
			 such colleges to educate and train students to meet the workforce needs of
			 employers in the State;
						(2)the projected
			 start date of each project; and
					(3)the estimated
			 number of persons who will be employed through each project.
					(c)Prohibited uses
			 of funds
					(1)In
			 generalFunds awarded under this section shall not be used
			 for—
						(A)routine
			 janitorial costs;
						(B)construction,
			 modernization, renovation, and repair of stadiums or other facilities primarily
			 used for athletic contests or exhibitions or other events for which admission
			 is charged to the general public; or
						(C)construction,
			 modernization, renovation, and repair of facilities—
							(i)used for
			 sectarian instruction, religious worship, or a school or department of
			 divinity; or
							(ii)in
			 which a substantial portion of the functions of the facilities are subsumed in
			 a religious mission.
							(2)4-year
			 institutionsFunds awarded to a 4-year public institution of
			 higher education under this section shall not be used for any facility,
			 service, or program of the institution that is not available to students who
			 are pursuing a degree or certificate that is not a baccalaureate, master's,
			 professional, or other advanced degree.
					(d)Green
			 projectsIn providing assistance to community college projects
			 under this section, the State shall consider the extent to which a community
			 college’s project involves activities that are certified, verified, or
			 consistent with the applicable provisions of—
					(1)the LEED Green
			 Building Rating System;
					(2)Energy
			 Star;
					(3)the CHPS
			 Criteria, as applicable;
					(4)Green Globes;
			 or
					(5)an equivalent
			 program adopted by the State or the State higher education agency that includes
			 a verifiable method to demonstrate compliance with such program.
					(e)Application of
			 GEPASection 439 of the General Education Provisions Act such Act
			 (20 U.S.C. 1232b) shall apply to funds available under this title.
				(f)ReportsEach
			 State that receives a grant under this title, shall, not later than September
			 30, 2012, and annually thereafter for each fiscal year in which the State
			 expends funds received under this title, submit to the Secretary a report that
			 includes—
					(1)a description of
			 the projects for which the grant was, or will be, used;
					(2)a description of
			 the amount and nature of the assistance provided to each community college
			 under this title; and
					(3)the number of
			 jobs created by the projects funded under this title.
					(g)Availability of
			 funds
					(1)Authorization
			 of appropriations; appropriation of fundsThere are authorized to
			 be appropriated, and there are appropriated, to carry out this section (in
			 addition to any other amounts appropriated to carry out this section and out of
			 any money in the Treasury not otherwise appropriated), $5,000,000,000 for
			 fiscal year 2012.
					(2)Funds available
			 for obligationFunds appropriated under this subsection shall be
			 available for obligation by community colleges only during the period that ends
			 36 months after the date of enactment of this Act.
					IIIGeneral
			 Provisions
			301.DefinitionsIn this Act:
				(1)ESEA
			 termsExcept as otherwise provided, the terms elementary
			 school, secondary school, local educational
			 agency, Secretary, and State educational
			 agency have the meanings given such terms in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
				(2)Community
			 collegeThe term community college means—
					(A)a junior or
			 community college, as that term is defined in section 312(f) of the Higher
			 Education Act of 1965 (20 U.S.C. 1058(f)); or
					(B)a 4-year public
			 institution of higher education (as defined in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001)) that awards a significant number of
			 degrees and certificates, as determined by the Secretary, that are not—
						(i)baccalaureate
			 degrees (or an equivalent); or
						(ii)master's,
			 professional, or other advanced degrees.
						(3)CHPS
			 criteriaThe term CHPS Criteria means the green
			 building rating program developed by the Collaborative for High Performance
			 Schools.
				(4)Energy
			 starThe term Energy Star means the Energy Star
			 program of the Department of Energy and the Environmental Protection
			 Agency.
				(5)Green
			 globesThe term Green Globes means the Green
			 Building Initiative environmental design and rating system referred to as Green
			 Globes.
				(6)LEED green
			 building rating systemThe term LEED Green Building Rating
			 System means the United States Green Building Council Leadership in
			 Energy and Environmental Design green building rating standard referred to as
			 the LEED Green Building Rating System.
				(7)Modernization,
			 renovation, and repairThe term modernization, renovation
			 and repair means—
					(A)comprehensive
			 assessments of facilities to identify—
						(i)facility
			 conditions or deficiencies that could adversely affect student and staff
			 health, safety, performance, or productivity or energy, water, or materials
			 efficiency; and
						(ii)needed facility
			 improvements;
						(B)repairing,
			 replacing, or installing roofs (which may be extensive, intensive, or
			 semi-intensive green roofs), electrical wiring, water supply and
			 plumbing systems, sewage systems, storm water runoff systems, lighting systems
			 (or components of such systems); or building envelope, windows, ceilings,
			 flooring, or doors, including security doors;
					(C)repairing,
			 replacing, or installing heating, ventilation, or air conditioning systems, or
			 components of those systems (including insulation), including by conducting
			 indoor air quality assessments;
					(D)repairing,
			 replacing, or installing an interior or exterior system that may include paint
			 or coatings, wall covering, drywall or plaster, ceiling, baseboards, or floor
			 covering;
					(E)compliance with
			 fire, health, seismic, and safety codes, including professional installation of
			 fire and life safety alarms, and modernizations, renovations, and repairs that
			 ensure that facilities are prepared for such emergencies as acts of terrorism,
			 campus violence, and natural disasters, such as improving building
			 infrastructure to accommodate security measures and installing or upgrading
			 technology to ensure that a school or incident is able to respond to such
			 emergencies;
					(F)making
			 modifications necessary to make educational facilities accessible in compliance
			 with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and
			 section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), except that such
			 modifications shall not be the primary use of a grant or subgrant;
					(G)abatement,
			 removal, or interim controls of asbestos, polychlorinated biphenyls, mold,
			 mildew, or lead-based hazards, including lead-based paint hazards;
					(H)retrofitting
			 necessary to increase energy efficiency, which may include insulation or
			 reducing heating and cooling costs through thermal coating of school facility
			 roofs;
					(I)measures, such as
			 selection and substitution of products and materials, and implementation of
			 improved maintenance and operational procedures, such as green
			 cleaning programs, to reduce or eliminate potential student or staff
			 exposure to—
						(i)volatile organic
			 compounds;
						(ii)particles such
			 as dust and pollens; or
						(iii)combustion
			 gases;
						(J)modernization,
			 renovation, or repair necessary to reduce the consumption of coal, electricity,
			 land, oil, or water;
					(K)installation or
			 upgrading of educational technology infrastructure;
					(L)installation or
			 upgrading of renewable energy generation and heating systems, including solar,
			 photovoltaic, wind, biomass (including wood pellet and woody biomass),
			 waste-to-energy, solar-thermal, fuel cell, and geothermal systems, and energy
			 audits;
					(M)modernization,
			 renovation, or repair activities related to energy efficiency and renewable
			 energy, including—
						(i)insulation of
			 systems functioning as heating, venting, or air conditioning; and
						(ii)improvements to
			 building infrastructures to accommodate bicycle and pedestrian access;
						(N)required
			 environmental remediation related to facilities modernization, renovation, or
			 repair activities described in subparagraphs (A) through (M);
					(O)ground
			 improvements, storm water management, landscaping and environmental clean-up
			 when necessary;
					(P)other
			 modernization, renovation, or repair to—
						(i)improve teachers'
			 ability to teach and students' ability to learn;
						(ii)ensure the
			 health and safety of students and staff; or
						(iii)improve
			 classroom, laboratory, and vocational facilities in order to enhance the
			 quality of science, technology, engineering, and mathematics instruction;
			 and
						(Q)measures designed
			 to reduce or eliminate human exposure to classroom noise and environmental
			 noise pollution.
					(8)Outlying
			 areaThe term outlying area means the U.S. Virgin
			 Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, and the Republic of Palau.
				(9)StateThe
			 term State means each of the 50 States of the United States, the
			 Commonwealth of Puerto Rico, and the District of Columbia.
				302.Buy
			 AmericanSection 1605 of
			 division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5) shall apply to funds made available under this Act.
			303.Compliance
			 with Davis-Bacon ActAll
			 laborers and mechanics employed by contractors and subcontractors on projects
			 funded directly by or assisted in whole or in part pursuant to this Act shall
			 be paid wages at rates not less than those prevailing on projects of a
			 character similar in the locality as determined by the Secretary of Labor in
			 accordance with subchapter IV of chapter 31 of part A of title 40, United
			 States Code. With respect to the labor standards specified in this section, the
			 Secretary of Labor shall have the authority and functions set forth in
			 Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and
			 section 3145 of title 40, United States Code.
			304.Reports
				(a)Report by the
			 SecretaryThe Secretary shall submit to the appropriations
			 committees and the authorizing committees (as defined in section 103 of the
			 Higher Education Act of 1965 (U.S.C. 1003)) of the House of Representatives and
			 the Senate an annual report regarding the grants made under this Act, including
			 the information described in sections 108 and 201(f).
				(b)GAONot
			 later than 2 years after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit to Congress a report evaluating the
			 programs carried out under this Act that includes an assessment of the impact
			 and benefits of each school improvement project funded under this Act.
				
